323 S.W.3d 796 (2010)
STATE of Missouri, Respondent,
v.
Arthur J. MAITLAND, Appellant.
No. WD 70528.
Missouri Court of Appeals, Western District.
September 7, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 2, 2010.
Catherine A. Donnelly and Gregory W. Vleisides, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division I: JAMES M. SMART, JR., Presiding Judge, and MARK D. PFEIFFER and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
Arthur J. Maitland appeals the judgment of the Circuit Court of Jackson County in which he was found guilty of violating section 566.067, RSMo 2000, child molestation in the first degree. Maitland raises two points on appeal. He first argues that the indictment was deficient and that the evidence was insufficient to support his conviction. Maitland next argues that the trial court erroneously denied his motions to suppress videotaped confessions. Finding no error, we affirm in this per curiam order and have provided the parties a memorandum explaining our ruling. Rule 30.25(b).